DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 10/14/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2014/0227832 A1).
Regarding claim 1, Wang discloses a leadframe (Fig. 1c), comprising:
a first conductive layer (see annotated copy of Fig. 1c, below) having a first surface (bottom) and a second surface (top) opposite to the first surface;
a plurality of conductive pillars (see annotated copy of Fig. 1c, below) disposed on the first surface of the first conductive layer; and

wherein the conductive pillars and the first conductive layer are integrally formed (see Fig. 1c).

    PNG
    media_image1.png
    521
    658
    media_image1.png
    Greyscale

	Regarding claim 2, at least one of the conductive pillars has a curved lateral surface (left side of leftmost pillar in Fig. 1c).
	Regarding claim 3, the curved lateral surface is connected to the first surface of the first conductive layer (see Fig. 1c).
	Regarding claim 4, the first conductive layer is exposed from the first package body (see Fig. 1c).
	Regarding claim 5, the conductive pillars include a substantially uniform height (see Fig. 1c).


    PNG
    media_image2.png
    521
    658
    media_image2.png
    Greyscale

	Regarding claim 8, the device further comprises a second conductive layer (see annotated copy of Fig. 1c, below) disposed on a surface of the second package body facing away from the first package body; and
a protection layer (see annotated copy of Fig. 1c, below) disposed on the surface of the second package body and covering at least a portion of the second conductive layer.

    PNG
    media_image3.png
    521
    658
    media_image3.png
    Greyscale

	Regarding claim 9, the device further comprises a conductive via (see annotated copy of Fig. 1c, below) penetrating the second package body and electrically connecting the second conductive layer to the first conductive layer.

    PNG
    media_image4.png
    521
    658
    media_image4.png
    Greyscale

	Regarding claim 11, the device further comprises a conductive pad (132) disposed on the second surface of the first conductive layer.
	Regarding claim 12, Wang discloses a semiconductor device package (Fig. 1c), comprising:
	a leadframe including:
		a first conductive layer (see annotated copy of Fig. 1c, below) having a first surface (bottom) and a second surface (top) opposite to the first surface;
		a conductive pillar (leftmost conductive pillar identified in the annotated copy of Fig. 1c, below) disposed on the first surface of the first conductive layer, the conductive pillar having a curved lateral surface (left surface) connected to the first surface of the first conductive layer; and

	an electronic component (120) disposed on the second surface of the first conductive layer of the leadframe and electrically connected to the leadframe.

    PNG
    media_image1.png
    521
    658
    media_image1.png
    Greyscale

	Regarding claim 13, the leadframe further includes a plurality of conductive pillars (remaining pillars of the plurality of conductive pillars identified above) disposed on the first surface of the first conductive layer, and the conductive pillars include a substantially uniform height (see Fig. 1c).
	Regarding claim 14, the device further comprises a second package body (190) disposed on a surface of the first package body facing the first conductive layer, wherein the second package body covers the first conductive layer and the electronic component (see Fig. 1c).

	Regarding claim 16, a surface of the conductive pillar facing away from the first conductive layer is exposed from the first package body (see Fig. 1c).
	Regarding claim 17, the device further comprises an electrical contact (152) disposed on the surface of the conductive pillar exposed from the first package body.
	Regarding claim 18, the electronic component has an active surface (bottom surface) facing the second surface of the first conductive layer and electrically connected to the first conductive layer through an electrical contact (126).
	Regarding claim 19, the electronic component has a backside surface (bottom surface) connected to the second surface of the first conductive layer and electrically connected to the first conductive layer through a conductive wire (see annotated copy of Fig. 1c, below).

    PNG
    media_image5.png
    521
    658
    media_image5.png
    Greyscale

Alternatively regarding claim 1, Wang discloses a leadframe (Fig. 1b), comprising:
a first conductive layer (see annotated copy of Fig. 1b, below) having a first surface (bottom) and a second surface (top) opposite to the first surface;
a plurality of conductive pillars (see annotated copy of Fig. 1b, below) disposed on the first surface of the first conductive layer; and
a first package body (115) disposed on the first surface of the first conductive layer and covering the conductive pillars (see Fig. 1b),
wherein the conductive pillars and the first conductive layer are integrally formed (see Fig. 1b).

    PNG
    media_image6.png
    532
    881
    media_image6.png
    Greyscale

	Regarding claim 6, the first conductive layer comprises a lateral surface (left side) extending between the first surface and the second surface, and the lateral surface of the first conductive layer is exposed from the first package body (see Fig. 1b).
	Regarding claim 7, the device further comprises a second package body (190) disposed on a surface of the first package body facing the first conductive layer, wherein the second package body covers the first conductive layer (see Fig. 1b).
	Regarding claim 10, the first package body and the second package body are formed of different materials (¶¶ 0024 and 0028 of Wang).
	Regarding claim 21, the device further comprises a second package body (190) disposed on the first package body and covering the first conductive layer, wherein the second package body connects to the first package body at an interface (130), wherein the interface connects to the lateral surface of the first conductive layer (see Fig. 1b) and the interface comprises a curved surface (see Fig. 1b).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        

/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826